DETAILED ACTION

This office action is in response to Remarks and Amendments filed March 29, 2021 in regards to a non-provisional application filed June 30, 2017 claiming priority to provisional application 62/356,780 filed June 30, 2016.  Claims 1 and 3-9 have been elected without traverse.  Claims 23-30 are withdrawn as non-elected. Claim 1 has been amended. Claims 2 and 10-22 have been cancelled without prejudice. Claims 1 and 3-9 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 29, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In claim 1, the limitation of “wherein an entirety of a catalytic metal nanoparticle is embedded with the semiconductor material elements:”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (2014/0353577).
Agarwal et al. disclose a plasmonic nanoscale devices comprising: core elements GaN/InN [0057]; interlayer elements Si3N4/TiO2 [0062]; and nanoshells comprising Pt [0064]; all disposed on a substrate [0105]. Agarwal et al. disclose the plasmonic nanowires can include the formation of: a core, an interlayer that at least partially surmounts the core, and a shell (Pt) that at least partially surmounts the interlayer [0015]. Therefore the shell particle can be embedded in the interlayer (TiO2) (reads on claim). It is noted a substantially identical material would yield substantially identical properties and function when subjected to identical environments. Thus the elements forming ohmic junctions and the elements absorbing broadband light are assumed inherent. MPEP 2112.02II.
	Further, while the core elements are not necessarily preferred embodiments, since a guide exits that includes the selection of GaN/InN, it would have been obvious to use those elements without deviating from the invention of Agarwal and arrive at the instant invention in the absence of new or unexpected results. 

5.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (2014/0353577) in view of Kuehnle et al. (WO2004/077453).
	The disclosure of Agarwal et al. is adequately set forth in the above paragraph. 
	Agarwal et al. does not expressly disclose the specific nitride material.
Kuehnle et al. discloses a composite material comprising a core/shell composite embedded throughout a carrier material (plastic/glass) (substrate) [abstract]. The core material is made up of TiN, ZrN, HfN, and others [pg. 13; ln 9-14] which are equivalent and interchangeable with the materials of Agarwal’s GaN and InN.
	Thus making it obvious to incorporate the teachings of Kuehnle and arrive at the instant invention, since the materials used in similar mediums are deemed equivalent and interchangeable with one another, in the absence of new or unexpected results. 

6.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (2014/0353577) in view of Ochi et al. (2014/0333708).
	The disclosure of Agarwal et al. is adequately set forth in the above paragraph. 

	However, Ochi et al. discloses a nanostructured system comprising a first layer silicon nitride plasmonic material covered with a second layer Si3N4 and Ta2O5 [0042] and the nitride being Ta3N5 [0081] which are equivalent and interchangeable with the materials of Agarwal et al.   
	Thus making it obvious to incorporate the teachings of Ochi and arrive at the instant invention, since the materials used in similar mediums are deemed equivalent and interchangeable with one another, in the absence of new or unexpected results. 
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763